Citation Nr: 1138171	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the  RO.  A transcript of the hearing is of record.

Following the June 2011 hearing and subsequent to the issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The claim for service connection for low back pain was initially denied in an unappealed July 2002 rating decision.  

2.  The evidence received since the July 2002 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's lumbar facet arthrosis with degenerative changes is etiologically related to active duty service.   

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for a low back disability, currently diagnosed as lumbar facet arthrosis with degenerative changes, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for a low back disability was initially denied in a July 2002 rating decision.  The RO found that there was no evidence showing the Veteran's claimed disability was incurred in or caused by active duty service.  The Veteran did not appeal the July 2002 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The evidence received since the July 2002 denial of the claim includes letters from the Veteran's private health care providers dated in June 2009.  The letters include medical opinions relating the Veteran's degenerative changes of the lumbar spine to his history of parachute jumping and long marches during service.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact-the presence of a nexus between the current disability and injuries during service.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for a low back disability is warranted.  


Reopened Claim

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to injuries during active duty service.  In June 2011, the Veteran testified that his low back pain began during active duty service due to long marches with a heavy rucksack and multiple parachute jumps.  He also testified that he did not undergo treatment for back pain during service, but self-medicated with over-the-counter pain killers.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record establishes the presence of the first two elements of service connection-a current disability and an in-service injury.  The Veteran was diagnosed with minimal facet arthrosis of the lumbar spine by a VA examiner in August 2009 and similar findings were noted in private treatment records dating through May 2011.  Although service records do not document any back injuries or complaints of back pain, the Veteran received a parachutist badge and provided credible testimony regarding the lack of treatment during service.  The Veteran is competent to report injuries during service and based on the evidence of multiple parachute jumps, the Board will resolve reasonable doubt in his favor and conclude that an in-service injury is demonstrated. 

With respect to the third element of service connection, a nexus between the current disability and the in-service injury, the record contains multiple medical opinions weighing in favor and against the claim.  In support of the claim are June 2009 medical opinions from the Veteran's private health care providers relating his current back pain and degenerative changes to his parachute jumps and long marches during service.  In contrast, a VA physician who examined the Veteran in August 2009 and a second VA physician who reviewed the claims file in April 2010 both found that the Veteran's current disability was less likely as not due to service.  The record therefore contains two positive medical opinions in favor of the claim and two negative medical opinions weighing against it.  The evidence of record is essentially in equipoise, and the Board will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for a low back disability is granted. 

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  

	





ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a low back disability, currently diagnosed as lumbar facet arthrosis with degenerative changes, is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


